           Case 7:20-cv-03404-VB Document 8 Filed 06/04/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEFFREY FERNANDEZ,

                                   Plaintiff,
                                                                     20-CV-3404 (VB)
                       -against-
                                                                  ORDER OF SERVICE
 CORRECTION OFFICER D. BOURHILL,

                                   Defendant.

VINCENT L. BRICCETTI, United States District Judge:

       Plaintiff, currently incarcerated at Fishkill Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendant assaulted him. 1 By order dated May 26, 2020,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”). 2

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be



       1
       After Plaintiff filed this complaint, he submitted a letter to the Court stating that
Defendant is harassing him in retaliation for filing a grievance about the assault. (ECF No. 3.)
The Court construes the letter as a supplement to the complaint.
       2
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
            Case 7:20-cv-03404-VB Document 8 Filed 06/04/20 Page 2 of 4



issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Bourhill through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for this defendant. The Clerk of Court is further instructed to

issue a summons and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Bourhill must serve responses to these standard discovery requests. In his

response, Bourhill must quote each request verbatim. 3


        3
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, he may request them from the court’s Pro Se Intake
Unit.

                                                  2
            Case 7:20-cv-03404-VB Document 8 Filed 06/04/20 Page 3 of 4



                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to issue a summons, complete the USM-285 form

with the address for Defendant Bourhill, and deliver all documents necessary to effect service to

the U.S. Marshals Service.

SO ORDERED.

Dated:     June 4, 2020
           White Plains, New York

                                                            VINCENT L. BRICCETTI
                                                            United States District Judge




                                                   3
Case 7:20-cv-03404-VB Document 8 Filed 06/04/20 Page 4 of 4



            DEFENDANT AND SERVICE ADDRESS


  Correction Officer D. Bourhill
  Fishkill Correctional Facility
  18 Strack Drive
  Beacon, New York 12508-0307
